Citation Nr: 1226145	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  06-35 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for gastritis.

2.  Entitlement to an initial disability rating in excess of 10 percent for a lumbar spine disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel





INTRODUCTION

The Veteran had periods of active service from January 1985 to March 2005. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for a lumbar spine disability and evaluated it as 10 percent disabling.  The effective date for the grants was April 1, 2005.  That decision also denied service connection for gastritis.

A Board hearing was scheduled at the RO in August 2010, but the Veteran failed to appear.  The hearing notice was not returned from the U.S. Postal Service as undeliverable, and no request to reschedule the hearing has been received.  Under these circumstances, the Veteran's Board hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d)(2011).



FINDINGS OF FACT

1.  Following the Board's February 2011 remand, the Veteran failed, without good cause or adequate reason, to report for VA examinations in March 2011 which were scheduled to assess his service connection and increased rating claims.

2.  The Veteran is not shown to manifest a gastrointestinal disorder which has been chronic since service, is causally related to active service and/or is proximately due to service-connected disability, including medications prescribed to treat service-connected lumbar strain.

3.  Throughout the rating period on appeal, the Veteran's lumbar spine disability has been characterized by tenderness,  degenerative joint disease and degenerative disc disease, confirmed by X-ray evidence; forward flexion exceeds 60 degrees; the combined range of motion exceeds 120 degrees; there is no showing of muscle spasm or guarding severe enough to result in an abnormal gait, or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; and his lumbar spine disability does not result in incapacitating episodes


CONCLUSIONS OF LAW

1.  The criteria for service connection for gastritis have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.310, 3.655 (2011).

2.  The criteria for an initial rating in excess of 10 percent for a lumbar spine disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 3.655, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5242 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With respect to the Veteran's claim for service connection for gastritis, the Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in a September 2006communication, and the claim was thereafter readjudicated in July 2008, October 2008, February a 2009, January 2010 and May 2012.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for a lumbar spine disability arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Currently, the claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, hi statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

Further regarding the duty to assist, the Board finds that there was substantial compliance with its February 2011 remand.  At that time, the RO/AMC was instructed to provide the Veteran with VA examinations and obtain medical opinions in connection with his claims.  Review of the Veteran's VA claims file reflects that such examinations were requested by the AMC and scheduled by the RO in March 2011.  The Veteran was notified that he failed to report for these examinations.  Furthermore, he has not offered good cause for his failure to report to the VA examinations.  Although his representative has requested that the Veteran's correct mailing address be verified, all notices have been mailed to the last known address of record.  None have been returned as undeliverable.  Thus, the Board may presume that he received proper notice of the VA examination notice. See Kyhn v. Shinseki, 24 Vet. App. 228 (2011).  In any event, the duty to assist is not a one-way street. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In the normal course of events, it is the burden of the veteran to keep VA apprised of his whereabouts.  If he does not do so, there is no burden on the part of VA to turn up heaven and earth to find him. See Hyson v. Brown, 5 Vet. App. 262, 264 (1993).

Therefore, the Board finds that its remand instructions have been substantially complied with, and thus, the Board may proceed in adjudicating the Veteran's claims. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Under such circumstances, where the Veteran failed without good cause to report for the VA examination, the claim must be rated based on the evidence of record. See 38 C.F.R. § 3.655(b).  The Board accordingly finds no reason to remand for further examination. 

Finally, the AMC/RO readjudicated the matter in a May 2012 supplemental statement of the case (SSOC), as directed by the Board.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Service Connection- Gastritis

The Veteran alleges entitlement to service connection for gastritis.

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The claimant bears the burden of presenting and supporting his/her claim for benefits. 38 U.S.C.A. § 5107(a). See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant. Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner." Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility. See 38 C.F.R. § 3.102. 

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced). Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology. See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson is not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, a lay witness testimony in the form of opinions or inferences constitutes competent evidence when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue.  Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

As noted, the Veteran alleges entitlement to service connection for gastritis.  A review of the service treatment records demonstrates various gastrointestinal complaints, particularly in the late 80's.  

A December 1986 service treatment records indicated complaints of nausea and diarrhea, associated with an upper respiratory infection.  

In September 1987, the Veteran presented with a three-week history of chest pain.  He described a tightness from the midsternum up to the 6th intercostal space.  The pain was non-radiating, but constant.  The pain was lesser in the morning; however, by the evening he would experience difficulty breathing.  He also complained of a burning sensation in the chest, emesis, pain with eating, and increased belching.  On physical examination, the abdomen was soft and non-tender.  There was no evidence of masses or distention and bowel sounds were positive.  He was referred for further evaluation to rule out esophageal reflux.  

A March 1988 service treatment records reflects complaints of a sore throat and a six-month history of pressure in his chest.  The Veteran explained that the pressure was localized in his chest and that it felt like "gas pain."  A chest x-ray was within normal limits.  He was diagnosed with strep throat and probable reflux esophagitis.  

In August 1988, the Veteran presented with complaints of gas, abdominal cramps and diarrhea.  Objectively, bowel sounds were present and the abdomen was supple.  There was no guarding or rebound tenderness.  The diagnosis was gastritis.

The Veteran underwent a UGI in March 1989 to rule out reflux esophagitis.  The GI series demonstrated that the esophagus, swallowing function and stomach were normal.  There was no evidence of a hiatal hernia or reflux.  The duodenal bulb showed some initial spasm but filled normally on later films and no ulcer could be demonstrated.  The proximal small bowel was normal.  

A report of medical history that appears to be dated in June 1993 reflects a history of frequent indigestion.

There are no subsequent notations of complaints of or treatment for gastrointestinal complaints until January 1995, when the Veteran reported that Motrin was upsetting his stomach.  At that time, his medication was changed.  Upon discharge examination, dated in October 2004, clinical evaluation of the abdomen and viscera was within normal limits.  

The post-service record includes a November 2005 VA examination.  At that time, the Veteran reported that the Motrin he was taking for his orthopedic disabilities was affecting his stomach.  On a daily basis, he was experiencing dysphagia of solids, none of liquids.  He also reported mild, yet consistent, pain in his left arm and mild side pains.  He denied any hematemesis or melena.  He reported reflux to 3-5 times a day.  He also reported occasionally vomiting of clear liquids.  He took Rolaids or Tums on a daily basis and had experienced a weight gain of approximately 50 pounds in the past year.  

Upon physical examination, the abdomen was non-tender to palpation and percussion.  Bowel sounds were large and normo-reactive.  There was no evidence of hepatosplenomegaly.  A supine x-ray of the abdomen did not reveal any evidence of free air.  Bowel gas was normal.  There was no soft tissue mass or organomegaly identified.  There was some fullness in the left mid-abdomen, probably noncalcified bowel but nonspecific.  Calcified phleboliths were noted.  The impression from the study was no definitive abnormality.  The Veteran was diagnosed with gastritis, with reported symptoms of reflux and dysphagia. 

The Veteran was afforded an additional VA examination in March 2008.  He indicated that he used to take 800mg. of Motrin but started getting an upset stomach from the medication.  Physical examination of his stomach was within normal limits.

In January 2009, the Veteran sought private treatment for complaints of pain, numbness, stiffness and weakness in his right hip.  At that time, upon review of the gastrointestinal system, the Veteran denied belching, constipation, diarrhea, difficulty swelling, heartburn, hemorrhoids, jaundice, rectal bleeding, abnormal stool caliber, abnormal stool color, vomiting and black, tarry stools.  The Veteran did endorse experiencing indigestion, nausea and abnormal stool consistency.  

In August 2009, the Veteran alleged that he was entitled to service connection for gastritis because he began taking Motrin during his period of service and continued doing so for  his 20 years of service and to present day.  He alleged that taking Motrin was one of the factors that caused his gastritis, but that he had to continue taking Motrin because his back pain was unbearable.  His stomach occasionally burned to the point where he feels like there is fire inside.  On other days, he experienced bloating and soreness.  

The Veteran was scheduled for a VA Internal Medicine examination in September 2009; however, he failed to report.  In October 2009, the RO contacted the Veteran, who denied any knowledge of his scheduled examinations and indicated that he was experiencing difficulties receiving his mail from Fed Ex.  He requested that he be rescheduled.

The Veteran was rescheduled for a VA Internal Medicine examination in December 2009.  Again, he failed to report for the examination.  

In February 2011, the Board remanded the matter for additional evidentiary development.  A VA examination was requested in order to ascertain whether the Veteran's current gastrointestinal complaints were related to his in-service complaints and or secondary to  his use of pain medication, such as Motrin, used to treat his service-connected disabilities.  The Veteran was, accordingly, scheduled for a VA examination in March 2011.  Again, he failed to report for his examination.  

Upon review of the aforementioned evidence, the Board finds that service connection is not warranted for gastritis.

Unfortunately, the Veteran has failed to report for VA examination to evaluate whether he has a current disability as claimed.  Absent the Veteran's cooperation which is not shown to be forthcoming, VA must decide the case based upon the evidence of record. See 38 C.F.R. § 3.655. 

Although the service treatment records show treatment for gastrointestinal complaints during service, service connection may not be granted on this basis alone.  Rather, there must be evidence of a current disease etiologically related to the in-service disease. See Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

On this issue, the Board finds that the weight of the more probative evidence of record is against the claim of service connection.  Initially the Board notes that the evidence does not suggest that the Veteran experienced a chronic disability during service.  Rather, he received treatment for gastrointestinal complaints on four occasions from 1987 to 1989 (not counting his complaints of diarrhea in 1986 that were attributed to an upper respiratory infection).  Again, in 1995, he indicated that the Motrin he was taking was irritating his stomach.  Accordingly, his medication was changed and there were no subsequent indications of gastritis.  For his remaining approximately 10 years of active duty, the service treatment records are absent any complaints of, treatment for or a diagnosis of a gastrointestinal disorder, to include gastritis.  

Moreover, the Veteran has not asserted that his symptoms have been continuous up to the present since his service.  Rather, he alleges that throughout his period of service and up to present he has been taking Motrin to mitigate the pain of his orthopedic complaints and this has resulted in his current gastrointestinal disorder.  

The Board finds that the Veteran's statements are not probative evidence, for the following reasons.  First, the evidence reveals various inconsistencies with his statements.  He alleged that he was taking Motrin throughout his period of service; however, in 1995 the record reveals that he was prescribed an alternative pain medication because of stomach complaints.  He has also alleged that he has continuously taken Motrin after his period of service.  However, upon VA examination dated March 2008, he appears to indicate that he discontinued taking Motrin because it resulted in stomach complaints.  At that time, no current stomach complaints were noted.  In August 2009, however, he alleged chronic gastrointestinal issues.   Although not entirely contradictory, these statements show that the Veteran has variously asserted that his symptoms were continuous since service or intermittent since service, and create ambiguity as to the extent of his Motrin usage.  This lack of coherence tends to weigh against the reliability of the Veteran's recollection of his past symptoms. See Caluza, 7 Vet. App. at 511.  Additionally, this evidence shows, in summary, that it is more likely than not that the Veteran's symptoms were not continuous after service.  Rather, he had symptoms after service that were intermittent and related to Motrin use.

Accordingly, the central question at issue is whether the Veteran's post-service symptoms were related to his complaints during service or secondary to his usage of  Motrin to treat his orthopedic pain.  This is not a question that is obvious merely through lay observation, such as a fall leading to a broken leg.  To the contrary, this issue involves a medical question concerning an internal physical process/condition.  Lay evidence is not competent to address this etiological question. See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.   

A review of the record does not reveal any current medical opinion relating a current disability to service and/or service-connected disability.

The only evidence tending to support this claim consists of the Veteran's allegations.  The Board, however, notes that the Veteran has alleged that his usage of Motrin is one of the factors contributing to his gastritis, but he does not further elaborate.  See generally Stefl v. Nicholson, 21 Vet. App. 120 (2007) (a medical opinion must provide sufficient detail and rationale to allow the Board to make a fully informed evaluation of the disability).

The Board must stress that VA has attempted to clarify the diagnosis and etiology of the Veteran's current complaints, but has been thwarted in this attempt by his failure to attend VA examinations. 

In sum, the Board finds that the credible lay and medical evidence preponderates against this claim, outweighing the Veteran's allegations and opinions.  As such, the appeal regarding this claim is denied.  The benefit of the doubt rule does not apply. Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).

Increased Rating- Lumbar Spine

The Veteran alleges entitlement to an initial disability rating in excess of 10 percent for his lumbar spine disability.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).  

After careful consideration of the evidence, any reasonable doubt is resolved in favor of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

The Court has recently held that pain itself does not rise to the level of functional loss unless it causes additional limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2011).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code. Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

The Veteran's lumbar spine disability is rated under Diagnostic Code 5242.  This code provides for evaluation under the General Rating Formula for Diseases and Injuries of the Spine.  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees. 

VA also must consider functional loss of a musculoskeletal disability separately from consideration under the diagnostic codes; functional loss may occur as a result of weakness, fatigability, incoordination or pain on motion. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."  38 C.F.R. § 4.59.

Intervertebral disc syndrome is evaluated either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 10 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A rating of 20 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  Finally, a rating of 60 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

An "incapacitating episode" is a period of physician prescribed bedrest.  Id.  

Under Diagnostic Code 8520, pertaining to paralysis of the sciatic nerve, a 10 percent rating is warranted if paralysis is mild, a 20 percent rating is warranted if it is moderate, moderately severe incomplete paralysis warrants a 40 percent disability rating, and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.  An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost. See 38 C.F.R. § 4.121a, Diagnostic Code 8520. 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120 (2011). Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a (2011). 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis. 38 C.F.R. § 4.123 (2011).

Turning to the evidence of record, in November 2005, the Veteran was afforded a VA examination.  He reported subjective complaints of a dull and numbing-type pain that radiated into both legs.  At that time, his treatment regime included taking 800mg. of Motrin, three times a day, and visiting a chiropractor on a weekly basis.  Flare-ups occurred with lifting and prolonged sitting.  During the examination, he indicated that he was experiencing a flare-up.  His flare-ups occurred approximately four times a day, accompanied by decrease in range of motion.  He reported dizziness with the pain.  The Veteran also endorsed unsteadiness.  He had fallen approximately seven times, once every three months. He denied any weight loss, fevers, visual disturbances, malaise, erectile dysfunction or bowel complaints related to his lumbar spine disability.  Most of the time he experienced numbness in his legs and feet as well as weakness. The Veteran did not make use of any assistive devices to ambulate.  He did use a brace when lifting.  The Veteran had not undergone any back surgery.  He was employed on a full-time basis in international travel and had not missed any time from work or received workmen's compensation for his spine disability.  He indicated that he could not sit for more than 1 hour, without experiencing excruciating pain.  His wife would dress him in the morning, or until he could move well, which usually occurred about noon.  He believed that he was physically active and denied any periods of incapacitation in the past 12 months.

Upon physical examination, the Veteran appeared well-nourished and developed.  He did not appear to be in any acute distress.  He ambulated without an antalgic gait.  The examiner noted that when he was allowed to be recumbent, he requested that the examining table remain at a 30 degree angle, which he alleged helped his low back significantly.  Straight leg raising resulted in pain, approximately at 30 degrees, bilaterally.  Flexion was to 100 degrees, with complaints of pain.  Extension was to 30 degrees.  Lateral flexion was to 30 degrees, with pain, bilaterally.  Rotation was to 30 degrees, with pain, bilaterally.  He reported pain in his legs, of the hamstring musculature, with flexion of the lumbosacral spine.  Repetitive range of motion did not result in any decrease of range of motion.  No DeLuca criteria were identified aside from pain.  Strength and deep tendon reflexes were full in both lower extremities.  No neurological or focal deficits were identified.  Sensation was intact to pinprick, touch and vibratory stimuli.    

Private treatment records dated in January 2006 indicate that Veteran was interested in interventional treatment, as his conservative treatment regime had failed in offering significant pain relief.  Upon physical examination, he endorsed complaints of significant back pain that radiated through his hips and thighs and down to his knees, particularly when sitting.  An updated MRI demonstrated significant degenerative disc disease with end plate bony changes at L5-S1.  He also had some mild disk degeneration at L4-5 and L1-2.  At no level did the Veteran have central canal stenosis or foraminal stenosis or significant disc protrusion leading to nerve root compression.  The examiner's impression was chronic lower back pain, severe L5-S1 degenerative disc disease, and mild degenerative disc disease at L1-2 and L4-5. An epidural steroid injection was recommended as a diagnostic/therapeutic tool.  

The Veteran was afforded an additional VA examination in March 2008.  He presented with complaints of constant pain, stiffness and weakness.  He related that the pain radiated into the backs of his legs, to the knees, and limited his ability to move, sit and change positions.  Pain was elicited by physical activity and no measures resulted in relief.  The Veteran indicated that he used to take 800mg. of Motrin but started getting an upset stomach from the medication.  

Upon physical examination, the Veteran appeared to be in severe pain.  There was tenderness over the L3 spinous process.  Straight leg raising test was normal.  Right lateral flexion was to 30 degrees, with pain.  Otherwise all the movements of the Veteran's thoracolumbar spine were normal.  The spinal motion was symmetrical.  Curvature of the spine demonstrated scoliosis with convexity to the left side, especially in the lower dorsal lumbar region.  He reported sensory deficit on the lateral foot in the L5 dermatome.  X-rays demonstrated mild degenerative joint disease.  

In January 2009, the Veteran sought private treatment for complaints of pain, numbness, stiffness and weakness in his right hip.  Physical examination demonstrated thoracic and lumbar hypomobility, indicating thoracic and lumbar segmental dysfunction.  Straight leg raising test demonstrated that radicular pain began or exacerbated from 35 to 70 degrees of hip flexion, which suggested possible sciatic nerve root irritation by intervertebral disc pathology or an intradural lesion.  Radiographs were ordered to rule out exostosis.  There was also pain in piriformis that began or exacerbated from zero to 35 degrees of hip flexion.  

A May 2009 podiatry consultation noted that the sensation to light and muscle strength was intact in the lower extremities.  Pedal pulses were also within normal limits in the lower extremities.

In February 2011, the Board remanded the matter for additional evidentiary development.  A VA examination was requested in order to determine the current severity of his low back disability, to include whether he has any peripheral neuropathy, muscles spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour sc as scoliosis, reversed lordosis or abnormal kyphosis.  

The Veteran was notified by a letter mailed in March 2011 to his last known address of record of the scheduling of a VA examination in March 2011.  This letter was not returned as undeliverable.  The Veteran has not requested that the examination be rescheduled, nor has he provided good cause for failing to report for the scheduled examination.  The Board acknowledges that the Veteran's representative has requested that the VA examination be rescheduled; however, he has not provided good cause for the Veteran's failure to report.  The supplemental statement of the case in May 2012 notified the Veteran that further consideration of his claim was based, in part, on his failure to report for the March 2011 VA examination.  

The Board is cognizant of the provisions of 38 C.F.R. § 3.655 regarding a claimant's failure to report for medical examinations that call for the denial of an increased rating claim, such as the current right knee disability claim, unless good cause is established as to why the claimant failed to appear.  In this case, however, as the Veteran had previously reported for VA examinations on the same issue in November 2005and March 2008, denial as a matter of law is not warranted.
    
The Board finds that medical evidence of record does not warrant an initial disability rating in excess of 10 percent for the Veteran's service-connected lumbar spine disability.  In this respect, the evidence does not demonstrate forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  Rather, neither the November 2005 nor the March 2008 VA indicated any limitation of motion of the thoracolumbar spine.  Additionally, the November 2005 examiner also indicated that the Veteran's joint function was not additionally limited on repetitive motion and that there was no additional limitation due to pain.  In November 2005, the Veteran reported flare-ups, with additional limitation of motion; however, these were not demonstrated upon examination.  

Additionally, the evidence does not contain any indications of muscle spasms or guarding.  The Board acknowledges that the Veteran was noted to have curvature of the spin demonstrating scoliosis, upon VA examination in March 2008; however, this was not attributed to guarding or muscle spasms.  As such, the Board finds that the Veteran does not meet the criteria for a 20 percent rating under Diagnostic Code 5242. 

In reaching the above conclusion, the Board has considered the Veteran's complaints of pain, stiffness and weakness.  These subjective complaints are found to have been fully contemplated by the 10 percent rating already in effect.  Such complaints do not here support an increased rating because the evidence fails to demonstrate additional functional loss as a result to such pain, even on repetitive movement.

The Veteran has been diagnosed with degenerative disc disease.  However, the evidence does not reflect any incapacitating episodes requiring bed rest prescribed by a physician.  In this regard, the Veteran specifically denied any incapacitating episodes upon VA examination dated in November 2005 and there have been no other reports of such episodes.  Thus, the evidence does not reflect that the Veteran has experienced incapacitating episodes as defined by the rating schedule for a total duration of at least two weeks but less than four weeks during the past 12 months, such as to warrant the next available schedular rating of 20 percent under Diagnostic Code 5243.

The Board also notes that Note (1) to the general rating formula instructs the rater to separately evaluate neurologic manifestations associated with the service- connected low back disability.  In this regard, sensory and motor function was within normal limits upon evaluation in November 2005.  A January 2006 MRI indicated that there was no evidence of central canal stenosis, foraminal stenosis or significant disc protrusion leading to nerve root compression.  Upon VA examination in March 2008; straight left raising test was normal; however, the Veteran reported sensory deficit in his foot.  In January 2009, straight leg raising test demonstrated radicular pain in the hip, bilaterally.  These findings are inadequate for purposes of determining entitlement to a separate rating under an appropriate diagnostic code.  For this reason, an additional VA examination was scheduled specifically to address the current severity of the Veteran's lumbar spine disability, to include any neurological manifestations.  As the Veteran, without good cause, failed to report for his scheduled VA examination, and as entitlement to a rating in excess of 10 percent for his service-connected back disorder, to include a separate disability rating for neurological manifestations, cannot be established without a current VA examination, the claim is denied. 38 C.F.R. § 3.655.

In conclusion, an initial disability rating in excess of 10 percent for a lumbar spine disability is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).         

Extraschedular Consideration

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2011). 

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization. Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular criteria contemplate the Veteran's lumbar spine symptomatology, which consists of limitation of motion with associated pain.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.


ORDER

Service connection for gastritis is denied.

An initial disability rating in excess of 10 percent for a lumbar spine disability is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


